Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/16/2020 has been considered.

Allowable Subject Matter
4.	Claims 1-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a cartridge attachable and detachable from an apparatus main body of an image forming apparatus, the apparatus main body having a restricting portion and to which the cartridge is mounted by being moved from a unmounted position to a mounting-completed position in a first direction, said cartridge comprising a shutter configured to ne movable, with respect to a developer container, between an opening position for opening the container’s supply port and a closing position for closing the supply port, the shutter having a restricted portion and being configured to be in the closing position when the cartridge is in the unmounted position and be in the opening position when the cartridge in in the mounting-completed position; wherein a movement of the shutter in a second direction 
   
      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Hosokawa et al. [9,740,139] disclose an image forming apparatus.	
-   Okubo et al. [9,298,134] disclose an image forming apparatus. 
-   Sato et al. [9,188,949] disclose an image forming apparatus.
-   Carter et al. [8,588,659] disclose an image forming apparatus.       					         
     Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/13/21